Appeal from a decision of the Unemployment Insurance Appeal Board filed July 25, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective May 2, 1975 because he lost his employment through misconduct and imposed a penalty of four effective days in reduction of future benefit rights because claimant made false statements to obtain benefits. There is substantial evidence to support the board’s finding that claimant, a tunnel inspector, left his employment early without authorization after several warnings to remain at work during his scheduled working hours and that he was discharged therefor. There is also substantial evidence to support the board’s finding that appellant made a false statement in applying for benefits when he stated he lost his employment because the job he was working on was coming to an end when claimant knew he was discharged for misconduct. As the board’s decision is supported by substantial evidence, it cannot be disturbed (Matter of Fisher [Levine], 36 NY2d 146). Claimant’s claim that he was denied due process of law because the board’s decision was based on hearsay evidence has no merit. Claimant admitted that he left his employment before his scheduled work period had terminated after warnings, and his testimony and his signed summary of interview warranted a finding that he knew he was discharged. If claimant wanted to cross-examine his immediate supervisor, he should have requested that he be called for examination. Decision affirmed, without costs. Koreman, P. J., Greenblott, Kane, Herlihy and Reynolds, JJ., concur.